Case 2:19-cr-00002-JPJ-PMS Document 48 Filed 05/18/20 Page 1 of 6 Pageid#: 631




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )    Case No. 2:12CR00001-004
                                                )    Case No. 2:19CR00002-001
                                                )
 v.                                             )    OPINION AND ORDER
                                                )
 EDWARD WILLIAM WALKER, IV,                     )    By: James P. Jones
                                                )    United States District Judge
                   Defendant.                   )

       Justin Lugar, Assistant United States Attorney, Roanoke, Virginia, for United
States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant, a federal inmate, has filed motions by counsel in the above-

referenced two cases seeking compassionate release from sentences imposed by this

court. The motions are filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018),

which permits the court to reduce a sentence after considering the factors set forth

in 18 U.S.C. § 3553(a) and if the court finds “extraordinary and compelling reasons

warrant such a reduction” and the reduction “is consistent with applicable policy

statements issued by the Sentencing Commission.” The defendant’s motions have

been fully briefed and are ripe for decision.
Case 2:19-cr-00002-JPJ-PMS Document 48 Filed 05/18/20 Page 2 of 6 Pageid#: 632




                                        I.

      Defendant Walker was sentenced in Case No. 2:19CR00002 on January 14,

2020, after pleading guilty to an Information charging him with being a felon in

possession of a firearm (a .380-caliber pistol and ammunition). He was sentenced

to 30 months imprisonment. He was also sentenced on that same day in Case No.

2:12CR00001 to a consecutive term of 18 months imprisonment for having violated

his supervised release conditions by his criminal conduct involved in Case No.

2:19CR0002, as well as unlawfully using controlled substances. Walker had been

originally sentenced in 2012 in Case No. 2:12CR00001 to 84 months imprisonment

after having pled guilty to conspiring to distribute the controlled substance

oxycodone (OxyContin and Roxicet pain pills). In 2004, Walker had been convicted

in this court of being an unlawful user of a controlled substance (marijuana and

cocaine) in possession of a firearm (a sawed-off shotgun) and sentenced to 33

months imprisonment. After his release from prison on that sentence, the court

found twice (2008 and 2011) that he had violated conditions of his supervision and

had sentenced Walker to additional prison terms of seven months and six months

respectively.

      Walker is 39 years old and is insulin dependent for type 1 diabetes, first

diagnosed when he was 11. His current projected prison release date is January 24,

2022. He is incarcerated at FCI Elkton, in Lisbon, Ohio. FCI Elkton has been a


                                       -2-
Case 2:19-cr-00002-JPJ-PMS Document 48 Filed 05/18/20 Page 3 of 6 Pageid#: 633




Covid-19 hotspot, with confirmed active cases of 118 inmates and 12 staff as of May

15, 2020.    Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov

/coronavirus/ (last visited May 16, 2020). It appears that at least nine inmates have

died there of Covid-19. Deanne Johnson, Another Elkton prison death attributed to

COVID-19, Salem News (Salem, Ohio), May 9, 2020, https://www.salemnews.net

/news/local-news/2020/05/another-elkton-prison-death-attributed-to-covid-19/.1

      According to prison medical records, Walker was placed in isolation due to

Covid-19 on April 4, 2020, and released from isolation on April 12, as

“Suspect/probable COVID-19 case . . . Resolved.” Mot. Reduce Sentence Ex. D,

Clinical Encounter, Apr. 17, 2020, Case No. 2:19CR00002, ECF No. 41, at p. 1. On

April 27, 2020, the Warden at FCI Elkton denied Walker’s request for reduction in

sentence under § 3582(c)(1)(A) based upon his underlying health concerns and

Covid-19. Def.’s Reply Ex. B, Case No. 2:19CR00002, ECF No. 45-2.




      1
         A class action under 28 U.S.C. § 2241 is pending in the Northern District of Ohio
brought by four Elkton inmates, represented by attorneys of the ACLU of Ohio, for
immediate release of suspectable class members. Wilson v. Williams, No. 4:20cv794-JG
(N.D. Ohio). The court entered a preliminary injunction on April 22, 2020, ECF No. 22,
requiring the prison authorities to evaluate and transfer out of Elkton inmates over age 65
and those with documented pre-existing conditions, including diabetes. The United States
appealed the preliminary injunction and the Sixth Circuit has expedited briefing and
submission of the case on the merits. Wilson v. Williams, No. 20-3447, Order, ECF No.
33 (6th Cir. May 8, 2020).
                                           -3-
Case 2:19-cr-00002-JPJ-PMS Document 48 Filed 05/18/20 Page 4 of 6 Pageid#: 634




                                            II.

       The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” § 3582(c)(1)(A).           In its response filed May 5, 2020, the

government contended that Walker had not exhausted his administrative remedies

because he had applied to the Warden on April 15 and 30 days had not elapsed since

that application.2 The government argued that this requirement was jurisdictional

and required denial of the motion. Gov’t’s Resp. 5, Case No. 2:19CR0002, ECF

No. 43-1.

       Of course, in fact, the Warden responded to Walker’s request within the 30-

day period, which has now elapsed in any event.3


       2
          The present record does not contain the request for compassionate release by
Walker that the government alleges was made on April 15. There is an email request made
by Walker’s counsel on April 8, for Walker’s transfer to home confinement pursuant to the
CARES Act, Pub. L. No. 116-136, and the Attorney General’s April 3, 2020,
Memorandum, Def.’s Reply Ex. A, Case No. 2:19CR00002, ECF No. 45-2, but that is not
what the Warden responded to on April 27
       3
          In considering § 3582(c)(2), regarding retroactive amendments to the sentencing
guidelines, one of the other exceptions to the statutory direction that the court may not
modify a sentence once imposed, the Fourth Circuit held that the lack of a prerequire to a
motion for reduction in sentence did not raise a jurisdictional issue. United States v. May,
855 F.3d 271, 275–76 (4th Cir. 2017) (noting that “[t]he Supreme Court requires Congress
to ‘clearly state[] that a threshold limitation on a statute’s scope shall count as
                                            -4-
Case 2:19-cr-00002-JPJ-PMS Document 48 Filed 05/18/20 Page 5 of 6 Pageid#: 635




       Walker contends he should be released immediately from his two sentences

of imprisonment to the three-year term of supervised release imposed in Case No.

2:19CR00002, with an added condition of a period of home confinement with his

mother.4 While Walker agrees that he has already contracted and recovered from

the disease, he asserts that it is possible that he may be re-infected.5

       Even assuming that Walker has exhausted his administrative remedies, I do

not find that his release under § 3583(c)(1)(A) is appropriate. I certainly recognize

the risk to the defendant while incarcerated, but I must also consider the sentencing

factors of § 3553(a), particularly including in Walker’s case the need to afford

adequate deterrence and to protect the public. Walker has spent most of his adult

life as a drug user and dealer who possesses firearms, resulting in five separate

federal prison sentences by the age of 39. He has longstanding psychological issues




jurisdictional’ before a court can treat the limitation as such.”) (citing and quoting Arbaugh
v. Y & H Corp., 546 U.S. 500, 515–16 (2006)).
       4
         No term of supervision was imposed following the revocation sentence in Case
No. 2:12CR00001.
       5
           As Walker agrees, there is yet no scientific consensus as to immunity, or its
extent, after infection with SARS-CoV-2, the virus that causes the Covid-19 disease. But
there is hope. Mitch Leslie, T-cells found in COVID-19 patients ‘bode well’ for long-term
immunity, Science Magazine, May 14, 2020, https://www.sciencemag.org/news/2020/05/t-
cells-found-covid-19-patients-bode-well-long-term-immunity#.       In any event, I do
consider the possibility that Walker may become infected again.

                                            -5-
Case 2:19-cr-00002-JPJ-PMS Document 48 Filed 05/18/20 Page 6 of 6 Pageid#: 636




that may increase his danger to society.6 He has shown before that he will not obey

conditions of release. I do not believe that his release at this time will have a different

result.

                                               III.

          For the reasons stated, it is ORDERED that the defendant’s motions,

2:19CR00002, ECF No. 36, and 2:12CR00001, ECF No. 332, are DENIED.

                                                 ENTER: May 18, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




         Walker’s Presentence Investigation Report (PSR) states that he was hospitalized
          6

in 2017 “for homicidal ideations.” PSR ¶ 64, 2:19CR00001, ECF No. 23.
                                           -6-
